Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Reasons for Allowance is in response to the RCE filed on 4/20/22. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/22 has been entered.
 
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 4/20/22, 6/2/22, 7/13/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 28-47 are allowed.  Claims 1-27 are cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Elizabeth Ruzich (Reg #75672) on 7/19/22 via email on 7/19/22. 

This application has been amended as follows:

AMENDMENTS TO THE CLAIMS:

1-27.	(Canceled)  

28.	(Currently Amended)	A computer-implemented method to automatically provide services in a messaging application, the method comprising:
receiving one or more messages of a message exchange thread between multiple users in the messaging application, the one or more messages each being submitted by a corresponding one of the multiple users via the messaging application, and the multiple users including a first user and a second user;
determining that the one or more messages include an actionable entity based on analyzing the one or more messages to determine contextual indicators in the one or more messages, the contextual indicators including a conversation flow, a message tense, a type of verb, and a first time at which the one or messages were sent, wherein the actionable entity is an action related to an entity selected from the group of person, place, object, and combinations thereof; 
providing an automatic response suggestion for the actionable entity based on the contextual indicators to the first user via a corresponding messaging application of the first user;
providing a user interface, via the messaging application, that includes an option to search the one or more messages for a corresponding message based on a name;
receiving a search request based on the name; and
displaying, in the user interface, a particular message of the message exchange thread that includes at least a portion of the name, and wherein the name is associated with a hyperlink that, when selected, performs an internet search for the name.

32.	(Currently Amended)	The method of claim 28 [[31]], wherein providing the automatic response suggestion is further based on a purchase history associated with the first user.

33.	(Currently Amended)	The method of claim 31, wherein the user interface includes an additional 

34.	(Currently Amended)	The method of claim 31 [[33]] wherein the summary includes one or more photos that were shared in the one or more messages of the message exchange thread, 



35.	(Currently Amended)	The method of claim 28 [[33]], wherein the user interface includes an additional 

38.	(Currently Amended)	A non-transitory computer storage medium encoded with a computer program, the computer program comprising instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:
receiving one or more messages of a message exchange thread between multiple users in a messaging application, the one or more messages each being submitted by a corresponding one of the multiple users via the messaging application, and the multiple users including a first user and a second user;
determining that the one or more messages include an actionable entity based on analyzing the one or more messages to determine contextual indicators in the one or more messages, the contextual indicators including a conversation flow, a message tense, a type of verb, and a time at which the one or messages were sent, wherein the actionable entity is an action related to an entity selected from the group of person, place, object, and combinations thereof; 
providing an automatic response suggestion for the actionable entity based on the contextual indicators to the first user via a corresponding messaging application of the first user;
providing a user interface, via the messaging application, that includes an option to search the one or more messages for a corresponding message based on a name;
receiving a search request based on the name; and
displaying, in the user interface, a particular message of the message exchange thread that includes at least a portion of the name, and wherein the name is associated with a hyperlink that, when selected, performs an internet search for the name.

42.	(Currently Amended)	The non-transitory computer storage medium of claim 38 [[41]], wherein providing the automatic response suggestion is further based on a purchase history associated with the first user.

43.	(Currently Amended)	A system to automatically provide services in a messaging application, the system comprising:
one or more processors coupled to a memory that stores executable code, the one or more processors operable to:
receive one or more messages of a message exchange thread between multiple users in the messaging application, the one or more messages each being submitted by a corresponding one of the multiple users via the messaging application, and the multiple users including a first user and a second user;
determine that the one or more messages include an actionable entity based on analyzing the one or more messages to determine contextual indicators in the one or more messages, the contextual indicators including a conversation flow, a message tense, a type of verb, and a time at which the one or messages were sent, wherein the actionable entity is an action related to an entity selected from the group of person, place, object, and combinations thereof; 
provide an automatic response suggestion for the actionable entity based on the contextual indicators to the first user via a corresponding messaging application of the first user;
provide a user interface, via the messaging application, that includes an option to search the one or more messages for a corresponding message based on a name;
receive a search request based on the name; and
display, in the user interface, a particular message of the message exchange thread that includes at least a portion of the name, and wherein the name is associated with a hyperlink that, when selected, performs an internet search for the name.

47.	(Currently Amended)	The system of claim 43 [[46]], wherein providing the automatic response suggestion is further based on a purchase history associated with the first user.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 28-47 are allowed in view of the reasons argued by applicant remarks filed 4/20/2022, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims 28-47 with proper motivation at or before the time it was effectively filed.
Therefore, claims 28-47 are hereby allowed in view of applicant remarks filed 4/20/2022 persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
7/25/22